DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the clutch cover.” However there is insufficient antecedent basis for this feature. In addition, it is noted that this feature was added simultaneously with the cancelling of claim 3, however the intervening features of claim 2 (which provided the antecedent basis and context for the clutch cover) were not added to claim 1. Therefore, it is unclear how this was intended to be changed in order for the Examiner to simply treat this as an objection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al. (US 2018/0273042; hereinafter “Ono”) in view of Kim et al. (10,718,389; hereinafter “Kim”) and Schindler et al. (US 2013/0025999; hereinafter “Schindler”).

Claim 1
Ono discloses a clutch control apparatus, comprising:
a clutch device (26) that connects and disconnects a power transmission between an engine (13) and a drive wheel (12);
a clutch actuator (e.g., 50, 51, 52) that drives the clutch device (26) and changes a clutch capacity (see e.g., paragraphs [0042], [0052] and [0061]);
a driven mechanism (28) that is arranged between the clutch actuator (50, 51) and the clutch device (26), is operated by a drive (52) of the clutch actuator, and operates the clutch device (see paragraphs [0052]-[0058] describing the functioning);
a control part (60) that calculates a control target value of the clutch capacity (see e.g., [0052]); and
a cover member (17) is a clutch cover that covers the clutch device (see FIG. 1 illustrating the case covering the clutch, engine and gearbox).
Ono teaches that a decrease in temperature causes a decrease in downstream hydraulic pressure (see paragraph [0066]) but does not disclose a temperature sensor that measures a temperature of the driven mechanism, wherein the control part corrects the control target value based on the temperature measured by the temperature sensor. However, Kim discloses that engagement/disengagement of a clutch is achieved by the supply of pressure to a slave cylinder (column 2, lines 48-52) and that the volume of the pressurized fluid actuating the clutch changes with variation in temperature (see column 2, lines 58-64) and that if these temperature variations are not detected then the clutch could be undesirably engaged or disengaged which would cause damage to the engine or clutch (see column 2, lines 58-64). Schindler discloses a temperature sensor that measures a temperature of the driven mechanism, wherein the control part corrects the control target value based on the temperature measured by the temperature sensor (see paragraphs [0010]-[0011] and [0023]-[0024]). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Ono to have used a temperature sensor as taught by Schindler in order to equalize/adjust the clutch control, i.e., the pressure, in order to take into account the change of volume that occurs due to the changes in temperature and/or to avoid damage to the clutch or engine as taught by Kim.


Claim 5
Ono discloses wherein the driven mechanism (28) is a slave cylinder that includes a piston which is driven by a hydraulic pressure (see annotated FIG. 3).
[AltContent: textbox (Piston)][AltContent: arrow]
    PNG
    media_image1.png
    388
    727
    media_image1.png
    Greyscale


Claim 7
Ono does not necessarily disclose wherein the control part reduces the control target value as the temperature measured by the temperature sensor becomes higher. Kim discloses that as temperature decreases, volume decreases and as temperature increases, volume increases (column 2, lines 58-64). This relationship inherently means that as temperature increases, a reduced pressure would be needed to move the clutch to the same position prior to that temperature change, and vice versa.  It would have been obvious to one having ordinary skill in the art before the effective filing date to have further modified Ono so that the control part reduces the control target value pressure as the temperature measured by the temperature sensor becomes higher in order to adjust for the volume change due to temperature increases and avoid damage to the clutch and/or engine.

Claim 8
Ono discloses wherein the control target value is a value that corresponds to a point at which a connection of the clutch device starts (see paragraph [0070]) and FIG. 5).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono in view of Kim and Schindler as set forth in the rejection of claim 1, and further in view of Song et al. (US 8,983,746; hereinafter “Song”) .

Claim 2
Ono discloses a cover member (17) that covers the engine and clutch where the driven mechanism (28) is on the cover member (see FIG. 1). Ono does not disclose wherein the temperature sensor are arranged on the cover member. However, Song discloses that the engine (112) comprises the cover member that covers an outer part of the engine (as well as the clutch 116), and the temperature sensor (154 or 152 which are both on parts of the housing) are arranged on the cover member (outer housing member illustrated in FIG. 1). It would have been obvious to have modified Ono to have included the added temperature sensor on the cover member in order to use the temperature of ambient air (as with sensor 154) or to measure the bell housing temperature (as with sensor 154) as the temperature information and/or to provide a convenient manner of securing a sensor and replacing such sensor.

Allowable Subject Matter
Claims 4 and 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
With reference to claim 4, the prior art does not disclose or render obvious a clutch control device comprising the combination of features as claimed including “wherein the cover member includes a fixation part having a cylindrical shape to which the driven mechanism is fitted, and the temperature sensor is attached to the fixation part.” The prior art does not disclose the temperature sensor used for clutch control fixed to this specific location. 
With reference to claim 6, the prior art does not disclose or render obvious a clutch control device comprising the combination of features as claimed including “wherein a detection part of the temperature sensor is provided to be directed toward the driven mechanism.” The phrase “directed toward” is interpreted as a physical direction of extension/structure based on the specification and drawings (see e.g., FIG. 7 illustrating the sensor pointing/extending in the direction of the slave cylinder).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mepham et al. (US 2013/0206533; hereinafter “Mepham”) discloses that the temperature of clutch can be determined indirectly by engine or ambient temperature.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY A FLUHART whose telephone number is (571)270-1851. The examiner can normally be reached M-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACEY A FLUHART/Primary Examiner, Art Unit 3659